DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of specie I, reading on figure 1, claims 1-9, in the reply filed on December 2, 2021 is acknowledged. However, the antenna module, as recited in claim 9, is described in figure 10, which is a different specie. Therefore, claim 9 is further withdrawn from the consideration.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received / retrieved and recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hideji (WO2004/068506), in view of Uchibori (US 2011/0094780), and Mok (US 2004/0248410).
Regarding claim 1, Hideji, figure 1, discloses a printed circuit board comprising: a first insulating layer (as marked in the annotated figure 1) comprising a through hole (hole 
Hideji does not disclose a plating layer comprising an inner wall part disposed on an inner wall of the through hole.
Uchibori, figure 1, discloses a substrate (10) with a hole (4), a via formed of a plating layer in the hole (paragraph 0082), including a conductive paste (0081, 0083) in the hole.
Mok, figure 5o, discloses a substrate (503) with a hole (504, figure 5b), and via formed of a plating layer (505, paragraph 0088) in the hole, including a conductive paste (506, paragraph 0089).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Hideji with a plating layer comprising an inner wall part disposed on an inner wall of the through hole, as taught by Uchibori, and Mok, in order to enhance the conductivity, and strength. 


    PNG
    media_image1.png
    617
    435
    media_image1.png
    Greyscale


Regarding claim 3, the modified board of Hideji further discloses wherein the metal paste layer disposed on the first insulating layer comprises a flat surface and further comprises a metal layer disposed thereon (obvious as disclosed by Uchibori, element 32, in order to have planarize surface with enhanced strength). 


Regarding claim 5, the modified board of Hideji further discloses a first circuit pattern disposed on the first insulating layer, wherein the first circuit pattern comprises the plating layer, the metal paste layer, and the metal layer sequentially laminated (obvious in order to have increased wiring density. Additionally, Uchobori discloses circuit pattern on the insulating layer 10, and Mok discloses circuit pattern on insulating layer 503).

Regarding claim 6, the modified board of Hideji further discloses wherein the land part in the plating layer is extended to one surface of the first insulating layer and the via further comprises a land plating layer disposed on the other surface of the first insulating layer to cover the metal paste layer (obvious as applied to claim 3 above, in order to have planarize surface with enhanced strength).

Regarding claim 7, the modified board of Hideji further discloses wherein the metal paste layer protrudes on the land part on the one surface of the first insulating layer and is embedded by the land plating layer on the other surface of the first insulating layer (obvious as explained and applied to claims 1 and 3, in order to have planarize surface with enhanced strength).

Regarding claim 8, the modified board of Hideji further discloses a second insulating layer disposed on the first insulating layer and embedding the via; and a .

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hideji, as applied to claim 1 above, and further in view of Kajihara (US 2014/0338965), and Kajihara Kazuki (US 2015/0034378, hereafter Kazuki).
Regarding claim 2, the modified board Hideji further discloses wherein the plating layer is extended to both surfaces of the first insulating layer, but does not disclose a middle part extended from the inner wall part to block the through hole to divide the inner space of the through hole.
Kajihara, figure 2, discloses a printed circuit board with an insulating layer (1), and a via fill through the hole extended to one the surfaces of the insulating layer, including a plating layer in an inner wall of the through hole and a land part extended from the inner wall part. Kajihara further discloses a middle part of the plating layer extended from the inner wall part to block the through hole, dividing the inner space of the through hole. This will help in better filling the via holes in the subsequent process step.
Kazuki, figure 2, discloses a printed circuit board with an insulating layer (1), and a via fill through the hole extended to one the surfaces of the insulating layer, including a plating layer (9) in an inner wall of the through hole and a land part extended from the inner wall part. Kazuki further discloses a middle part of the plating layer extended from the inner wall part to block the through hole, dividing the inner space of the through hole. This will help facilitate better filling the via holes in the subsequent process step.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schneider (US 5,338,900), figure 14, discloses a printed wiring board with an insulating layer (39), including a via with a middle part (32), dividing the via in two parts (61, 31).
Asai (US 6,376,052), figure 5(b), discloses a printed circuit board with an insulating layer (1), and plating layer (3) on the inner wall of the a hole), and metal paste (5) filled in the hole (figure 2a-2f).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847  
                                                                                                                                                                                                      IBP / February 10, 2022